The evidence as to any negligence on the part of the stage company was probably sufficient to carry the case to the jury under a proper submission of the theory of its defense. The situation as shown by the record as to which vehicle was the proximate cause of the collision renders a requested instruction highly important to the stage company.
Requested instruction No. 10 reads:
"Certain evidence has been introduced to the effect that the bus driver was talking to a passenger. You are instructed that no law prohibits the driver of any motor vehicle from conversing with other occupants of *Page 617 
the vehicle, and if you believe, from the evidence, that the bus driver was paying attention to the road at the time of the accident, and was on his own right-hand side of the paved portion of the highway, then the question of whether or not the driver was talking to a passenger is immaterial."
Whether any negligence of the stage driver contributed to cause the collision, or whether it was caused solely by the negligence of the truck driver being on the wrong side of the road, was a vital issue in the case. Although the requested instruction is somewhat improper in form, in saying that "no law prohibits the driver of any motor vehicle from conversing with other occupants of the vehicle," thus stating the law negatively instead of affirmatively, it was not a serious defect. That clause could have been stricken by the trial court, the remainder given, and one theory of that party's defense properly submitted to the jury.
Respondents assert that the first part of the instruction was a comment on the testimony. I see no such fault in it. It is no more a comment on the testimony than is the direction of the attention of a jury to testimony as to an alibi; or that here given respecting a driver's duty in foggy weather. It is not improper to direct the attention of a jury to certain evidence without in any way commenting upon its weight or credibility.
In Van Cello v. Clark, 157 Wn. 321, 289 P. 19, the first part of a requested instruction was given, but it was held that the gist of respondent's case was the fact that, unless appellant was driving his car, in part at least, upon the left-hand side of the road, respondent could not recover. That was a vital issue in that case, and we held that, although the court clearly instructed the jury in general language, the court erred in failing to give the concrete instruction requested by appellant. *Page 618 
For these reasons, and others disclosed by the record, convincing me that both parties should be granted a new trial, I consider that a new trial should be granted, at least as to appellant stage company.
I therefore dissent.
MITCHELL, J., concurs with HOLCOMB, J.